UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GEORGE CLINTON ETHERIDGE,              
              Petitioner-Appellant,
                 v.                             No. 00-7230
COMMONWEALTH OF VIRGINIA,
            Respondent-Appellee.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                          (CA-99-1242-2)

                  Submitted: September 6, 2001

                      Decided: September 17, 2001

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

George Clinton Etheridge, Appellant Pro Se. Robert H. Anderson, III,
Lisa Rae McKeel, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2              ETHERIDGE v. COMMONWEALTH OF VIRGINIA
                             OPINION

PER CURIAM:

   George Etheridge seeks to appeal an order of the district court dis-
missing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition
attacking three Virginia convictions from the 1950’s and 1960’s that
have been completely served. The district court dismissed the petition
for failure to exhaust state remedies. We agree with Etheridge that he
has no available state remedies to attack those convictions. In Vir-
ginia, there is no statutory or habeas corpus jurisdiction to review a
sentence that was fully served before the proceeding for the writ is
begun. Moore v. Peyton, 176 S.E.2d 427, 427 (Va. 1970); see Va.
Code Ann. § 8.01-654 (Michie 2000).

   But Etheridge cannot attack these expired convictions, which were
later used in sentencing him under the Armed Career Criminal Act
(ACCA), 18 U.S.C.A. § 924(e) (West 2000), through a habeas corpus
proceeding in federal court. If Etheridge is solely attacking the prior
convictions, then the habeas petition may be dismissed because he is
not "in custody" pursuant to the state court judgment. 28 U.S.C.A.
§ 2254(a); see Lackawanna County Dist. Attorney v. Coss, ___ U.S.
___, ___, 69 U.S.L.W. 4285, 4286 (U.S. Apr. 25, 2001) (No. 99-
1884). If Etheridge is attacking the prior state convictions because of
their effect on his ACCA sentence, the state convictions are conclu-
sively valid because they are not subject to attack in their own right.
Coss, 69 U.S.L.W. at 4286.

  Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          DISMISSED